 



EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this "Agreement") is entered
into as of May 20, 2013 by and between Far East Energy Corporation, a Nevada
corporation ("Company"), and Jennifer Hance Whitley ("Employee").

 

WHEREAS, Company wishes to assure itself of the services of Employee as
Company's Chief Financial Officer for the period provided in this Agreement, and
Employee is willing to perform services for Company for such period, upon the
terms and conditions hereinafter provided beginning on the date hereof (the
"Effective Date").

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

1.                  Term. The term of employment under this Agreement shall
commence and shall continue for a period ending on May 20, 2016, unless extended
or sooner terminated in accordance with the terms hereof (the "Term"). Either
Company or Employee may terminate Employee’s employment with or without Cause or
for Good Reason (each as defined below). Termination of Employee's employment
shall take effect as set forth in Section 6 and, upon the termination taking
effect, Employee's right to additional compensation (other than amounts earned,
accrued or owing or as otherwise set forth herein) shall terminate. Upon mutual
agreement of Company and Employee, this Agreement may be extended for such
period as the parties may agree.

 

2.                  Employment; Duties. During the Term, Employee shall be
employed by Company, and Employee shall serve as Company's Chief Financial
Officer and shall have such duties, responsibilities and authority as shall be
consistent with that position. Employee shall report directly to Company's Chief
Executive Officer. Employee shall devote her full business time (except holidays
and vacation time described in Section 4), attention and best efforts to all the
duties that may be required by the express and implicit terms of this Agreement,
to the reasonable satisfaction of Company.

 

3.                  Compensation. During the Term, Employee shall receive an
annual base salary of not less than US$283,500 (the "Base Salary"), payable in
accordance with Company’s normal payroll practices. In addition to the Base
Salary, during the Term, Employee shall be eligible to receive an annual
discretionary performance cash bonus, with the amount and the performance
criteria to be established by the Compensation Committee of Company (the
“Compensation Committee”) (or the Board of Directors of Company (the "Board"),
at such times as Company does not have a Compensation Committee) (each a
"Bonus"). The Compensation Committee (or the Board, at such times as Company
does not have a Compensation Committee) may review the Base Salary, Bonus and
other compensation of Employee based upon performance and other factors deemed
appropriate by the Compensation Committee (or the Board, at such times as
Company does not have a Compensation Committee) and make such adjustments,
supplemental bonus payments, or other incentive awards as it deems appropriate.
Notwithstanding the foregoing, in no event will the Base Salary be less than an
annual rate of US$283,500. In addition to the Base Salary, the Bonus and other
compensation described in this Section 3, to the extent permitted by applicable
law, Employee shall be entitled to receive any benefits and fringes (whether
subsidized in part, or paid for in full, by Company), including, but not limited
to, medical, dental, life and disability insurance which Company now or in the
future pays or subsidizes for any of its employees in the same class as Employee
whose primary location of work for Company is in the United States.

 



1

 

 

4.                  Holidays and Vacation. During the Term, Employee shall be
entitled to receive the designated holidays established by Company during each
calendar year. Any holiday time accruing during one calendar year must be used
by Employee during the calendar year in which such holiday time accrues and
shall not carry over to the succeeding year. Employee shall be entitled to
receive and accrue five (5) weeks of vacation days each year in accordance with
Company's vacation policy as such is in effect from time to time.

 

5.                  Expense Reimbursement. Employee shall be reimbursed by
Company in accordance with Company's business travel and expenditure policy for
all reasonable and documented out-of-pocket disbursements incurred by Employee
in connection with the performance of her services under this Agreement,
including but not limited to travel expenses. Such reimbursement shall be made
by Company as soon as reasonably practical following Company's receipt of a
reimbursement request by Employee in accordance with Company's business travel
and expenditure policy.

 

6.                  Termination.

 

(a) Death. The Term and Employee's employment hereunder shall terminate upon
Employee's death.

 

(b) Disability. In the event Employee incurs a Disability for a continuous
period exceeding sixty (60) days, Company may, at its election, terminate the
Term and Employee's employment by giving Employee a notice of termination as
provided in Section 6(e). The term "Disability" as used in this Agreement shall
mean the inability of Employee to substantially perform her duties under this
Agreement, as a result of a physical or mental illness or personal injury she
has incurred, as determined by an independent physician selected with the
approval of Company and Employee.

 

(c) Cause. Company may terminate this Agreement and the Term and terminate
Employee's employment for Cause by giving Employee a notice of termination as
provided in Section 6(e). "Cause" shall mean: (i) Employee's gross and willful
misappropriation or theft of Company's or its subsidiaries’ funds or property,
(ii) Employee's commission of any fraud, misappropriation, embezzlement or
similar act, whether or not a punishable criminal offense, or Employee's
conviction of or entering of a plea of guilty or nolo contendere to a charge of
any felony or crime involving dishonesty or moral turpitude, (iii) Employee's
material breach of this Agreement or failure to perform any of her material
duties owed to Company or its subsidiaries, or (iv) Employee's commission of any
act involving willful malfeasance or gross negligence or Employee's failure to
act involving material nonfeasance.

 



2

 

 

(d) Good Reason. Employee may terminate her employment and the Term at any time
for Good Reason (as defined below) by giving written notice as provided in
Section 6(e), which shall set forth in reasonable detail the facts and
circumstances constituting Good Reason. Notwithstanding the foregoing, for the
termination of employment to be for Good Reason, Employee's "Separation from
Service" (as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), and the Treasury Regulations and applicable guidance
issued thereunder (collectively referred to as "Code Section 409A")) must occur
within 24 months following the initial existence of one or more of the Good
Reason conditions enumerated below. "Good Reason" shall mean the occurrence of
any of the following during the Term without Employee's consent and without the
same being corrected within thirty (30) days after Company has been given notice
thereof:

 

(i) Company  materially reduces Employee's authority, duties or responsibilities
under Section 2;

 

(ii) Company fails to pay any regular installment of Base Salary to Employee;

 

(iii) Company materially reduces Employee's Base Salary or eliminates Employee's
eligibility to participate in the discretionary performance bonus program for
which she is eligible pursuant to Section 3;

 

(iv) Company materially changes the geographic location of the performance of
Employee's duties; or

 

(v) any other material breach of this Agreement by Company.

 

(e) Notice of Termination. Any termination of Employee’s employment by Company
or by Employee shall be communicated in writing to the other party before the
date on which such termination is proposed to take effect and, unless otherwise
agreed to by Company and Employee, shall be effective immediately upon such
notice. Notwithstanding the foregoing, if Employee elects to terminate her
employment for Good Reason, then (i) Employee shall provide notice to Company of
the existence of one or more of the Good Reason conditions enumerated above
within ninety (90) days of the initial existence of the condition; and (ii) the
date of the termination of employment shall be the end of the thirty (30) day
"cure" period set forth in Section 6(d) above, or if sooner, the date Company
notifies Employee in writing that it will not make a correction.

 

(f) Assistance After Termination. From and after the termination of Employee’s
employment by Company or by Employee, Employee agrees to do or cause to be done
all other things and acts, to execute, deliver, file and perform or cause to be
executed, delivered, filed and performed all other instruments, documents and
certificates as may be reasonably requested by Company or as are necessary,
proper or advisable in order to effect the removal, transition, substitution or
modification of Employee as an officer, agent, affiliate, director, manager or
authorized representative of Company or any of its subsidiaries or any other
positions that Employee holds with Company or its subsidiaries.

 



3

 

 

(g) Separation and Release. In order to receive any of the payments set forth in
Section 7 (except for amounts earned, accrued or owing to which Employee is
already entitled as of the date of termination of employment), Employee must
first timely execute a separation agreement and release of all claims against
Company and its subsidiaries (other than for amounts earned, accrued or owing to
which Employee is already entitled as of the date of termination of employment)
in a form suitable to Company; provided, however, that Company shall provide
Employee with such form on a timely basis so that Employee is able to provide
Company with the executed separation agreement and release of claims to ensure
that the payments made pursuant to Section 7 hereto are made within the “short
term deferral period” within the meaning of Code Section 409A. If Employee fails
to timely execute the separation agreement and release of claims so that any
period during which Employee may revoke the separation agreement and release of
claims pursuant to applicable law has expired before the end of the applicable
"short term deferral period," the payments set forth under Section 7 shall be
forfeited.

 

7.                  Payments Upon Termination.

 

(a) Death or Disability. If Employee's employment shall be terminated by reason
of death or Disability, Company shall pay Employee the portion of the Base
Salary which would have been payable to Employee through the date her employment
is terminated; plus, any other amounts earned, accrued or owing as of the date
of death or Disability of Employee but not yet paid to Employee under Section 3.
In the event of the death or Disability of Employee, then any payment due under
this Section 7(a) shall be made to Employee or Employee's estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be. Within one (1) year following Employee's termination of employment due to
death or Disability, Employee or Employee's estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be, shall
be entitled to exercise all options granted to Employee to the extent such
options are vested and exercisable at the time of such termination pursuant to
this Agreement or otherwise, and all such options not exercised within such one
(1) year period shall be forfeited; provided, however, that in no event shall
any option be exercisable after its original expiration date. Notwithstanding
the foregoing sentence, in no event may Employee or Employee’s estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be, exercise such vested and exercisable options later than the earlier of (A)
the latest date upon which the option could have expired by its original terms
under any circumstances, or (B) the 10th anniversary of the original date of
grant of the option.

 

(b) Cause and Voluntary Termination. If Employee's employment shall be
terminated for Cause or Employee terminates her employment (other than for Good
Reason, death or Disability), then without waiving any rights or remedies by
reason thereof:

 

(i) Company shall pay Employee her Base Salary and all amounts, in each case,
actually earned, accrued or owing as of the date of termination of employment
but not yet paid to Employee under Section 3 through the date of termination of
employment;

 



4

 

 

(ii) Employee shall be entitled to exercise within one (1) year after the date
of termination of Employee's employment all options granted to her under this
Agreement or otherwise to the extent vested and exercisable at the date of
termination of Employee's employment; provided, however that, in the event that
the termination is for Cause, Employee shall only be entitled to exercise such
vested and exercisable options within ninety (90) days after the date of
termination of employment; provided further that in no event may Employee
exercise such vested and exercisable options later than the earlier of (A) the
latest date upon which the option could have expired by its original terms under
any circumstances, or (B) the 10th anniversary of the original date of grant of
the option; and

 

(iii) except as otherwise provided in this subsection (b), Company shall have no
further obligations to Employee under this Agreement.

 

(c) Without Cause; Good Reason; Change of Control. If Employee's employment is
terminated by Company without Cause (other than as a result of death or
Disability) or Employee terminates her employment for Good Reason:

 

(i) then Employee shall be entitled to a lump sum payment in an amount equal to
one-hundred percent (100%) of the sum of Base Salary and Bonus to which Employee
was entitled during the immediately preceding twelve-month period ending on the
date she experiences a "Separation from Service" (as defined in Code Section
409A); provided that, notwithstanding the foregoing, if Employee experiences a
Separation from Service without Cause or for Good Reason on or within 24 months
after a Change of Control (as defined below), then Company shall pay Employee a
lump sum payment in an amount equal to two hundred percent (200%) of the sum of
the Base Salary and Bonus to which Employee was entitled during the immediately
preceding twelve-month period ending on the date she experiences a Separation
from Service;

 

(ii) Employee shall be entitled to all amounts earned, accrued or owing through
the date her employment is terminated but not yet paid to Employee under Section
3;

 

(iii) continued participation in the medical and dental insurance plans
available to Company executives in which Employee was participating on the date
of termination of employment (or any successor plans) until the earliest of:

 

(A) the second anniversary of the date of Employee's termination of employment,
provided that if Employee's termination of employment by the Company or Employee
is in connection with a Change of Control, then Employee shall be entitled to
continue to participate in such medical and dental insurance plans until the
third anniversary of the date of Employee's termination of employment;

 

(B) the date this Agreement would have expired but for the occurrence of the
termination of employment; or

 



5

 

 

(C) the date, or dates, Employee receives coverage and benefits under the
medical and dental insurance plans of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis),

 

provided that if Employee is precluded from continuing her participation in any
medical or dental insurance plan as provided in this clause (iii), the Company
shall provide her with similar benefits provided under the plan in which she is
unable to participate for the period specified in this clause (iii); and

 

(iv) Employee shall be entitled to exercise within one (1) year after the date
of termination of Employee's employment all options granted to her to the extent
vested and exercisable at the date of termination of Employee's employment;
provided that in no event may Employee exercise such vested and exercisable
options later than the earlier of (A) the latest date upon which the option
could have expired by its original terms under any circumstances, or (B) the
10th anniversary of the original date of grant of the option.

 

(d) The payment of the lump sum amount under Section 7(c)(i) shall be made on
the 60th day following the date of termination of employment or, if earlier, on
the death of Employee; provided that notwithstanding the foregoing, to the
extent any payment under Section 8(c)(i) is "nonqualified deferred compensation"
within the meaning of Code Section 409A, and Employee is considered a "Specified
Employee" of Company within the meaning of Code Section 409A, then such payment
shall be made on the date ending on the expiration of six months and three (3)
business days following the date of Employee's Separation from Service, or if
earlier, upon Employee's death. All options and restricted stock that are not
vested and exercisable pursuant to this Agreement or otherwise as of the date
of, or as a result of, Employee's termination of employment shall be forfeited.
Employee shall not be under any duty or obligation to seek or accept other
employment following Employee's termination of employment with Company and its
subsidiaries and the amounts due Employee hereunder shall not be reduced or
suspended if Employee accepts subsequent employment.

 

(e) For purposes of this Agreement, a "Change of Control" shall mean:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than forty percent
(40%) of the combined voting power of the then-outstanding voting securities of
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by Company
or any corporation controlled by Company, (B) any acquisition by Employee, by
any group of persons consisting of relatives within the second degree of
consanguinity or affinity of Employee or by any affiliate of Employee or (C) any
acquisition by an entity pursuant to a reorganization, merger or consolidation,
unless such reorganization, merger or consolidation constitutes a Change of
Control under clause (ii) of this Section 7(e);

 



6

 

 

(ii) the consummation of a reorganization, merger or consolidation, unless
following such reorganization, merger or consolidation sixty percent (60%) or
more of the combined voting power of the then-outstanding voting securities of
the entity resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation;

 

(iii) the (A) approval by the stockholders of Company of a complete liquidation
or dissolution of Company or (B) sale or other disposition (in one transaction
or a series of related transactions) of more than 40% of all of the assets of
Company and its subsidiaries on a consolidated basis, unless the successor
entity existing immediately after such sale or disposition is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such sale or disposition;

 

(iv) if individuals who, as of the Effective Date constitute the Board of
Company (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Company's stockholders, was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided further that in no event shall any such individual be deemed to be a
member of the Incumbent Board, whether or not previously or currently a member
of the Incumbent Board, if such individual's assumption of office occurs,
directly or indirectly, as a result of either an actual or threatened election
contest subject to Regulation 14A promulgated under the Exchange Act or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(v) the Board adopts a resolution to the effect that, for purposes hereof, a
Change of Control has occurred.

 



8.                  Gross-ups.

  

(a) Notwithstanding any other provision in this Agreement to the contrary, and
except as set forth below, in the event it shall be determined under the
provisions of this Section 8 that any payment or distribution by Company, or by
any successor or affiliate of Company (the “Payor”), to or for the benefit of
Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including without limitation any other
arrangement or agreement with such Payor, and including a determination (i) with
regard to the value of any accelerated vesting of options or stock awards or
other forms of compensation, if such vesting occurs in connection with a Change
of Control; but (ii) without regard to any additional payments required or
calculated under this Section 8) (a “Payment”), would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision of the
Code), or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax and any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Employee shall
be entitled to receive an additional payment (a “Gross-Up Payment”) (which is
itself payable subject to applicable tax withholdings). This Gross-Up Payment
shall be equal to an amount such that Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments after paying all
applicable federal, state and local income taxes, FICA at the highest marginal
rate (currently, as of the date of this Agreement, 2.35%) and social security
taxes owed with respect to such payment. Company’s obligation to make Gross-Up
Payments under this Section 8 shall not be conditioned upon Employee's
termination of employment in connection with a Change of Control. For purposes
of determining the amount of the Gross-Up Payment, Employee shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made, state and
local income taxes at the highest marginal rate of taxation in either the state
and locality of Employee's place of employment at the time of the Change of
Control or in the state and locality of Employee's residence at the time or
times of payment, as applicable, and FICA at the highest marginal rate in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that could be obtained from the deduction of
the state and local taxes.

 



7

 

 

(b) Notwithstanding the foregoing provisions of this Section 8, if it shall be
determined that Employee is entitled to a Gross-up Payment, but that the
Payments are less than $10,000 more than the greatest amount (the “Reduced
Amount”) that could be paid to Employee such that the receipt of the Payment
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
Employee, and the Payment, in the aggregate, shall be reduced to the Reduced
Amount, minus $100. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments under Section 7(c) hereof,
but in any event shall be made in such a manner as to maximize the value of all
Payments actually made to Employee. Such reduction of the amounts payable
hereunder shall be made in the following order: first by reducing or eliminating
the portion of the Payments that is payable in cash, including by reducing or
eliminating payments under Section 7(c)(i), second by reducing or eliminating
the portion of the Payments that is not payable in cash (other than Payments as
to which Treasury Regulations Section 1.280G-1 Q/A – 24(c) (or any successor
provision thereto) applies (“Q/A-24(c) Payments”)), and third by reducing or
eliminating Q/A-24(c) Payments (including by reducing or eliminating the
acceleration of any equity awards). In the event that any Q/A-24(c) Payment is
to be reduced, such Q/A-24(c) Payment shall be reduced or cancelled in the
reverse order of the date of grant of the awards. For purposes of reducing the
Payments to the Reduced Amount, only amounts payable under the Agreement (and no
other Payments) shall be reduced. If the reduction of amounts payable under this
Agreement would not result in the payment of the Reduced Amount, no amounts
payable under this Agreement shall be reduced.

 

(c) Company shall provide written notice to Employee with respect to each
Payment promptly after it occurs, setting forth the nature of such Payment.
Subject to the provisions of this Section 8, all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a law firm or
public accounting firm selected by Employee from among those regularly consulted
by Company during the twelve-month period immediately prior to the Change of
Control regarding federal income tax matters (the “Firm”). Notwithstanding the
foregoing, in the event (i) the Board shall determine prior to the Change of
Control that the Firm is precluded from performing such services under
applicable auditor independence rules, if applicable, or (ii) the Audit
Committee of the Board determines prior to the Change of Control that it does
not want the Firm to perform such services because of auditor independence
concerns, if applicable, or (iii) the Firm is serving as accountant, auditor or
legal counsel for the individual, entity or group effecting the Change of
Control, Employee shall select another nationally recognized public accounting
firm or law firm to make the determinations required hereunder (which accounting
firm or law firm shall then be referred to as the Firm hereunder). Within 15
days after the Firm has been notified by Employee or Company that a Payment has
occurred, the Firm shall provide reasonably detailed supporting calculations
with respect to such Payment both to Company and Employee. All fees and expenses
of the Firm shall be borne solely by Company. Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by Company to Employee
within 30 days of the receipt of the Firm’s determination. If Payments are
reduced to the Reduced Amount pursuant to Section 8(b) or the Firm determines
that no Excise Tax is payable by the Employee without a reduction in Payments,
the Firm shall furnish Employee with a written opinion to the effect that
Employee is not required to report any Excise Tax on Employee's federal income
tax return, and that the failure to report the Excise Tax, if any, on Employee's
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. Any determination by the Firm shall be binding
upon Company and Employee. Notwithstanding anything in this Section 8 to the
contrary, to the extent any payment under this Section 8 is “nonqualified
deferred compensation” (within the meaning of Code Section 409A) payable upon
Employee's "Separation from Service" (within the meaning of Code Section 409A)
and Employee is considered a “Specified Employee” of Company (within the meaning
of Code Section 409A), then such payment shall be made on the earlier of
Employee's death or the date that is six months and three (3) business days
following the date of Employee's Separation from Service. Any payments made
pursuant to this Section 8 are intended to be made in accordance with Treasury
Regulations Section 1.409A-3(i)(1)(v).

 



8

 

 

(d) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of the initial determination by the Firm hereunder, it
is possible that a Gross-Up Payment which will not have been made by Company
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that Company exhausts its remedies
pursuant to Section 8(e) below and Employee thereafter is required to make a
payment of any Excise Tax, the Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by Company to or for the benefit of Employee.

 

(e) Employee shall notify Company in writing of any claim by the U.S. Internal
Revenue Service that, if successful, would require the payment by Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than 10 business days after Employee is informed in writing of such claim
and shall apprise Company of the nature of such claim and the date on which such
claim is requested to be paid. Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which Employee gives such
notice to Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If Company notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claim, Employee shall:

 



9

 

 

(i) give Company any information reasonably requested by Company relating to
such claim,

 

(ii) take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company,

 

(iii) cooperate with Company in good faith in order effectively to contest such
claim, and

 

(iv) permit Company to participate in any proceedings relating to such claim;

 

provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or federal, state, or local income tax or
FICA (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this Section 8(e), Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole discretion, either pay the tax claimed to the appropriate taxing authority
on behalf of Employee and direct Employee to sue for a refund or contest the
claim in any permissible manner, and Employee agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided, however, if Company pays such claim and directs Employee to sue for a
refund, Company shall indemnify and hold Employee harmless, on an after-tax
basis, from any Excise Tax or federal, state, or local income tax or FICA
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Company’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the U.S. Internal Revenue Service or any other taxing authority.

 

(f) If, after Company pays a claim pursuant to Section 8(e), Employee becomes
entitled to receive any refund with respect to such claim, Employee shall
(subject to Company’s complying with the requirements of Section 8(e)) promptly
pay to Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after Company pays a claim
pursuant to Section 8(e), a determination is made that Employee shall not be
entitled to any refund with respect to such claim and Company does not notify
Employee in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such claim
paid by Company shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

 



10

 

 

(g) Notwithstanding anything to the contrary in the foregoing provisions of this
Section 8, (i) payment of any Gross-Up Payment shall not be made later than
December 31 of the year next following the year in which the Excise Tax is
remitted to the taxing authority, and (ii) reimbursement of expenses incurred
due to a tax audit or litigation addressing the existence or amount of a tax
liability, whether federal, state, or local, shall not be made later than the
end of the year following the year in which the taxes that are the subject of
the audit or litigation are remitted to the taxing authority, or where as a
result of such audit or litigation no taxes are remitted, the end of the year
following the year in which the audit is completed or there is a final
non-appealable settlement or other resolution of the litigation.

 

9.                  Binding Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of Employee and Company and their
respective heirs, legal representatives and permitted successors and assigns. If
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Employee, her beneficiaries or estate, shall be paid.

 

10.              Dispute Resolution. Employee and Company agree that, in the
event any dispute arises out of this Agreement, Employee's employment or
separation from employment with Company and its subsidiaries, or the separation
agreement and release contemplated by Section 6(g) of this Agreement, and the
parties to this Agreement cannot resolve the dispute, the dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the American Arbitration Association's ("AAA") National Rules
for the Resolution of Employment Disputes ("Rules"). If the parties cannot agree
to an arbitrator, an arbitrator will be selected through the AAA's standard
procedures and Rules. The arbitration shall be held in Houston, Texas.
Arbitration of the parties’ disputes is mandatory and in lieu of any and all
civil causes of action or lawsuits either party may have against the other
arising out of this Agreement, Employee's employment or separation from
employment with Company and its subsidiaries, or the separation agreement and
release contemplated by Section 6(g) of this Agreement, with the exception that
either party may seek a temporary restraining order and/or temporary injunctive
relief in a court to enforce this Agreement pending arbitration. The prevailing
party in any proceeding pursuant to this Section 10, including an arbitration
proceeding, or any appeal thereof, shall be entitled to recover attorney’s fees,
court costs and all related costs from the non-prevailing party.

 

11.              Survivorship. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to effect the intended preservation of such rights and obligations and
to the extent that any performance is required following termination of this
Agreement. Without limiting the foregoing, Sections 6(f) and (g) and Sections 7
through 23 shall expressly survive the termination of this Agreement.

 



11

 

 

12.              Nonassignability. Neither this Agreement nor any right or
interest hereunder shall be assignable by Employee, her beneficiaries,
dependents or legal representatives without Company's prior written consent;
provided, however, that nothing in this Section 12 shall preclude (a) Employee
from designating a beneficiary to receive any benefit payable hereunder upon her
death or (b) the executors, administrators or other legal representatives of
Employee or her estate from assigning any rights hereunder to the person or
persons entitled thereto.

 

13.              Compliance with Code Section 409A. It is the intent of this
Agreement that no payment to Employee shall result in “nonqualified deferred
compensation” within the meaning of Code Section 409A. However, if all or a
portion of the payments set forth in this Agreement meet the definition of
nonqualified deferred compensation, Company intends that such payments be made
in a manner that complies with Code Section 409A. Company shall be entitled to
take reasonable steps to fulfill this intent, including, but not limited to,
making any amendments to this Agreement as may be necessary to comply with the
provisions of Code Section 409A, in each case, without the consent of Employee.
Notwithstanding the foregoing, Company does not make any representation that the
benefits provided under this Agreement will be exempt from Code Section 409A and
makes no undertakings to preclude Code Section 409A from applying to the
benefits provided under this Agreement. In addition, a delay of payment shall
not, in and of itself, constitute a violation of the deferral or distribution
requirements of Code Section 409A or a breach of this Agreement if, based on
Company’s reasonable understanding, such payment would limit the ability of
Company to take a deduction under Section 162(m) of the Code; provided that
payment shall be made at the earliest date at which Company reasonably
anticipates that the deduction of the payment amount will not be limited by
application of Section 162(m) of the Code or by the end of the calendar year in
which Employee terminates employment.

 

For purposes of applying the provisions of Code Section 409A, each separately
identified amount to which Employee is entitled shall be treated as a separate
payment. The time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of this Agreement may not be accelerated except as
otherwise permitted under Code Section 409A. Furthermore, if any payments are to
be made within a specified period of time or during a calendar year, the date of
such payment shall be in the sole discretion of Company.

 

"Terminate," "termination of employment" and words of similar import as used in
this Agreement shall mean a "Separation from Service" within the meaning of Code
Section 409A.

 

Payment or reimbursement of expenses incurred by Employee pursuant to this
Agreement shall be made promptly and in no event later than December 31 of the
year following the year in which such expenses were incurred, and the amount of
such expenses eligible for payment or reimbursement, or in-kind benefits
provided, in any year shall not affect the amount of such expenses eligible for
payment or reimbursement, or in-kind benefits to be provided, in any other year,
except for any limit on the amount of expenses that may be reimbursed under an
arrangement described in Code Section 105(b). Additionally, any right to expense
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 



12

 

 

14.              Amendments to this Agreement. Except for increases in the Base
Salary, Bonus and other compensation made as provided in Section 3, this
Agreement may not be modified or amended except by an instrument in writing
signed by Employee and Company. No increase in the Base Salary, Bonus or other
compensation made as provided in Section 3 will operate as a cancellation or
termination of this Agreement.

 

15.              Waiver. No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Agreement, except by written instrument of the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

16.              Severability. If, for any reason, any provision of this
Agreement is held invalid, illegal or unenforceable such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement not
held so invalid, illegal or unenforceable, and each such other provision shall,
to the full extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect; provided, however, that in the event that the separation
agreement and release of claims required by Section 6(g) is held to be invalid,
illegal or unenforceable, Company shall have no obligation to make the payments
set forth in Section 7 of this Agreement until the parties to this Agreement
execute a new release in a form suitable to Company and within the time periods
set forth in Section 6(g) and, in the event such payments have been made,
Employee shall return all payments previously made and the proceeds of any
exercises of stock options on or after the date of termination of employment and
Employee and Company shall negotiate a new separation agreement and release of
claims in good faith. If any provision or part thereof shall be held invalid,
illegal or unenforceable, then to the fullest extent permitted by law, a
provision or part thereof shall be substituted therefor that is valid, legal and
enforceable.

 

17.              Notices. All notices, requests and other communications under
this Agreement must be in writing and will be deemed duly delivered (a) when
delivered if delivered in person, (b) three days after being sent by registered
or certified mail, return receipt requested, postage prepaid, (c) one day after
being sent for next business day delivery, fees prepaid, via a reputable
nationwide overnight courier service, (d) on the date of confirmation of receipt
of transmission by facsimile or (e) on the date of the notice being sent by
e-mail at the e-mail address in the records of Company, in each case to the
intended recipient as set forth below (or to such other address, facsimile
number, email address or individual as a party may designate by notice to the
other parties):

 



13

 

 

If to Company:

 

Far East Energy Corporation

363 North Sam Houston Parkway East

Suite 380

Houston, Texas 77060

Attention: Chairman of Compensation Committee

 

If to Employee:

 

Jennifer Hance Whitley

363 North Sam Houston Parkway East

Suite 380

Houston, Texas 77060

Email address: jwhitley@fareastenergy.com

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

18.              Headings. The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.              Governing Law. This Agreement has been executed and delivered
in the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies in connection therewith, shall
be governed by the laws of Texas, without giving effect to any principles of
conflicts of law that would apply any other law.

 

20.              Withholding. All amounts paid pursuant to this Agreement shall
be subject to withholding for taxes (federal, state, local, social security or
otherwise) to the extent required by applicable law.

 

21.              Counterparts. This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of this Agreement by facsimile
transmission or by email in portable document format (.pdf) shall be as
effective as delivery of a manually executed counterpart hereof.

 

22.              Entire Agreement. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between Company or any predecessor of Company and Employee except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Employee of a kind elsewhere provided and not expressly provided for
in this Agreement.

 



14

 

 

23.              Conflict. In the event of any conflict between the terms and
conditions of this Agreement, on the one hand, and the terms and conditions of
any option, restricted stock or other equity award agreement with Employee or
any equity plan of Company, on the other hand, with respect to the exercise of
any option, restricted stock or other equity award granted or awarded by Company
to Employee, the effect of a Change of Control or the vesting of such option,
restricted stock or other equity award upon or following termination of
employment or a Change of Control, the terms and conditions of this Agreement
shall control.

 

(Remainder of page intentionally left blank; signature page follows)

 

15

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 



  COMPANY:         FAR EAST ENERGY CORPORATION                     By: /s/
Michael R. McElwrath   Name:    Michael R. McElwrath   Title: Chief Executive
Officer               EMPLOYEE:                     By: /s/ Jennifer Hance
Whitley     Jennifer Hance Whitley



  



16

